Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Rogel on 12/14/2021.

The application has been amended as follows: 



191.	Cancel.

199.	In line 2, remove the phrase “the β-globin alleles of the cells are” and replace it with “comprise β-globin alleles selected from the group consisting of:”.  
	In line 3, remove the term “or” and replace it with “and”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is Heffner or Bassan in view of Yoder and Anastasov as previously made of record in prosecution.  However, the claims were amended to recite “a medium comprising a VSV-G pseudotyped lentiviral vector” (See claim 192, in claim set dated 10/14/2021).  Applicant submits in their remarks, “Yoder states that :preplacement of the viral envelope with the CD4/CXC4-independent VSV-G envelop [in their HIV vector}, avoided the PTX inhibition, demonstrating the signaling requirement is indeed associated with the HIV envelop” and that “[r]eplacment of gp120 with the VSV-G envelop abolished the ability of HIC to trigger actin changes” which is required for HIV latent infection.  See paragraph bridging pp. 8 and 9 of in the remarks section of the response.  Examiner finds this argument persuasive in suggesting a lack of reasonable expectation of success in combining the cited prior art.  Thus the amended claims are free of the closest prior art.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/           Primary Examiner, Art Unit 1632